Per Curiam.

The substance of the condition of the mortgage declared on, was to indemnify Brigham against the payment of the note to Smith, signed by him as surety for J. Upton.' When that note was paid and discharged, Brigham was fully exonerated and indemnified ; he néver could be called on, and the condition was saved, and the defeasance took effect. And the Court are of opinion, that when the principal, Upton, gave a new note for a different sum, with other sureties, and with other collateral security to indemnify those sureties, Brigham was wholly exonerated and discharged, his interest in the mortgaged premises ceased by force of the defeasance, and nothing remained to pass by his assignment.

Plaintiff nonsuit